333+ United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K (Mark One) x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended January31, 2016 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission file number: 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1800 Hughes Landing Boulevard Ste 800 The Woodlands, TX 77380 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (281)475-2600 Securities Registered Pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value NASDAQ Global Select Market Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§29.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the 20,930,864 shares of Common Stock of the registrant held by non-affiliates of the registrant on July31, 2015, the last business day of the registrant’s second fiscal quarter, computed by reference to the closing sale price of such stock on the NASDAQ Global Select Market on that date was $173,726,171. At April7, 2016, there were 19,802,596 shares of the Registrant’s Common Stock outstanding. Documents Incorporated by Reference Portions of the following document are incorporated by reference into the indicated parts of this report: Definitive Proxy Statement for the 2016 Annual Meeting of Stockholders to be filed with the Commission pursuant to Regulation 14A. LAYNE CHRISTENSEN COMPANY Form 10-K PART I Item1. Business 1 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 29 Item2. Properties 29 Item3. Legal Proceedings 29 Item4. Mine Safety Disclosures 29 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item6. Selected Financial Data 32 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item8. Financial Statements and Supplementary Data 52 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 Item9A. Controls and Procedures 94 Item9B. Other Information 95 PART III Item10. Directors, Executive Officers and Corporate Governance 97 Item11. Executive Compensation 98 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item13. Certain Relationships, Related Transactions and Director Independence 98 Item14. Principal Accountant Fees and Services 98 PART IV Item15. Exhibits, Financial Statement Schedules 99 Signatures PART I Item1. Business General Layne Christensen Company (“Layne”, “our”, “we” or “us”) is a leading global water management and services company, with more than 130 years of industry experience, providing responsible, integrated solutions to address the world’s toughest water, mineral and energy challenges. Our customers include government agencies, investor-owned utilities, industrial companies, global mining companies, consulting engineering firms, heavy civil construction contractors, oil and gas companies, power companies and agribusiness. We operate on a geographically dispersed basis, with approximately 78 sales and operations offices located throughout North America, South America, and through our affiliates in Latin America countries. Layne maintains executive offices at 1800 Hughes Landing Boulevard, Suite 800, The Woodlands, Texas 77380. The telephone number is (281)475-2600 and the website address is www.layne.com which is where you can find periodic and current reports, free of charge, as soon as reasonably practicable after such material is filed with or furnished to the Securities and Exchange Commission. Our teams are responsible for effectively managing water throughout its lifecycle including supply, treatment, delivery and maintenance. Throughout each phase, we work to ensure compliance with complex state and federal regulations, and to meet increasingly high demand for quality, reliability and efficiency. We engage in the development and deployment of new and innovative water technologies to meet these higher standards and to continue improving on the safety and sustainability of our work. Layne provides specialized construction solutions for the responsible management of water in many industries and environments. With our heavy civil expertise, we design and construct comprehensive, end-to-end water management systems, as well as individual intakes, reservoirs, pump stations, pipelines and plants. Layne also provides comprehensive turnkey drilling solutions for water management, mineral services and specialty drilling needs. Our team of specialists helps us understand specific site characteristics and proactively overcome and plan for any challenges. Our experts are able to define the source, depth, magnitude and overall feasibility of water aquifers, and drill high-volume wells suitable for supplying water to governmental, industrial and agricultural customers. We also drill deep injection wells to facilitate the disposal of treated wastewater. Our mineral services teams extract contaminant-free samples that accurately reflect the underlying mineral deposits for our global mining customers. Business Segments During the third quarter of fiscal year ended January 31, 2016, we completed the sale of our Geoconstruction business segment, and realigned our operating structure to combine the Energy Services segment with our Water Resources segment. Historical information has been updated to conform to the realigned operating segments and the disposition of the Geoconstruction business segment.
